Per Curiam:
The above bill was referred to this court by the Senate “ in pursuance of the provisions of an act entitled ‘An act to provide for the bringing of suits against the Government of the United States,’ approved March 3, 1887,” popularly known as the Tucker Act. That statute provides (24 Stat. L., p. 507, § 14) : “ That whenever any bill, except for a pension, shall be pending in either Plouse of Congress providing for the payment of a claim against the United States, legal or equitable, or for a grant, gift, or bounty to any person, the House in which such bill is pending may refer the same to the Court of Claims.” In this case the bill does not provide for “ the payment of a claim,” or for “ a grant, gift, or bounty ” to any beneficiary whomsoever. It purports simply to be a direction by Congress to the Secretary of War requiring the Quartermaster’s Department to investigate an alleged taking and destruction by the troops of the United States of certain property, with the further direction that “ when such investigation shall be completed the Secretary of War shall report the result thereof with his recommendation thereon to Congress for action in the premises.”. .The court is of the opinion that, this not being a bill contemplated by the statute, the court is without jurisdiction of the case, and it will be so reported to Congress.